DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-13, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou (US 2016/0230991 A1).
With respect to claims 1 and 11 Zhou discloses a regenerative oxidizer for oxidizing gas, the regenerative oxidizer comprising:
a combustion chamber [reference character 101 in Fig. 1] configured to heat gas present in the combustion chamber;
a first heat exchange media bed [reference character 21 in Fig. 2] and a second heat exchange media bed [reference character 22 in Fig. 2], wherein each of the first heat exchange media bed and the second heat exchange media bed are in fluid communication with the combustion chamber,
wherein a gas pathway is defined by a flow of gas through the first heat exchange media bed and the second heat exchange media bed [see Fig. 2]; and
wherein a first airflow direction along the gas pathway is defined in an instance in which an inlet feed of gas is provided to the first heat exchange media bed, and a second airflow direction along the gas pathway is defined in an instance in which the inlet feed of gas is provided to the second heat exchange media bed; and

	With respect to claims 4 and 14 Zhou discloses that the two burners comprise a first burner [see annotated Fig. 2, below] directing heat towards the first heat exchange media bed and a second burner directing heat towards the second heat exchange media bed [see annotated Fig. 2, below, the second burner directs heat when switched, see paragraphs 0034 and 0079] .

                     
    PNG
    media_image1.png
    584
    645
    media_image1.png
    Greyscale

With respect to claims 5 and 15 Zhou discloses that the first burner is configured to provide a first burner heat input and the second burner is configured to provide a second burner heat input, wherein the total heat input comprises the first burner heat input and the second burner heat input [see paragraphs 0034 and 0079].
	With respect to claim 6 and 16 Zhou discloses that in an instance in which airflow through the regenerative oxidizer is in the first airflow direction, the first burner heat input is greater than the second burner heat input (when the airflow is through the first burner the second burner is off).
	With respect to claims 7 and 17 Zhou discloses that the first burner heat input and the second burner heat input are determined based on a respective proximity to the first het exchange media bed, specifically, the closer the burner is to the heat exchange media the high the reactant temperature and therefore the higher the heat input to the burner.
	With respect to claim 8 and 18 Zhou discloses that in an instance in which airflow through the regenerative oxidizer is in the second airflow direction, the second burner heat input is greater than the first burner heat input (when the airflow is through the second burner the first burner is off).
	With respect to claims 9 and 19 Zhou discloses one or more additional burners disposed within the combustion chamber, wherein the total heat input comprises a first burner heat input, a second burner heat input, and a heat input from the one or more additional burners [see “third burner” in the annotated Fig. above].
	With respect to claims 10 and 20 Zhou discloses that the regenerative oxidizer is a regenerative thermal oxidizer.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 2016/0230991 A1) in view of Gangoli et. al (US 2016/0348970 A1).
With respect to claims 2 and 3 Zhou does not disclose that the adjustment of the at least one burner is responsive to a change in a measured characteristic of the gas in the combustion chamber.
	Gangoli discloses a furnace with multiple burners where the output of multiple burners is switched from the passive to the active state. Gangoli states that (like Zhou) “[e]ach burner element 20 can be switched from the passive to the active state based on a preprogrammed time sequence….” [paragraph 0080] and additionally “[o]ne or more sensors 195 may be positioned in the furnace for sensing any parameter that may be relevant to determining locations where more or less combustion heat is needed.  For example, the sensor may be a temperature sensor, such that when the temperature sensor is below a threshold setting, the burner element 20 oriented to heat the furnace in the region of that temperatures sensor may be made active more frequently or for longer periods of time….[w]ith specific regard to a regenerative furnace, temperature sensors, such as optical sensors, can detect the temperature of the charge in various parts of the furnace and to detect regions in need of additional heat, such as all or portions of the cold spot 122, and burner elements 20 targeted to those regions can be made active for longer periods of time or more frequently to increase the temperature of those regions” [paragraph 0080].
	It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the regenerative burner taught by Zhou to control the switching between burners based on a temperature measured within the combustion chamber, as taught by Gangoli, in order to allow for the maintenance of a uniform temperature distribution within the combustion chamber by providing additional heat to cold spots [see paragraph 0080 of Gangoli].
	With respect to claims 3 and 13 Zhou does not disclose that the measured characteristic of the gas in the combustion chamber is temperature.

	It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the regenerative burner taught by Zhou to control the switching between burners based on a temperature measured within the combustion chamber, as taught by Gangoli, in order to allow for the maintenance of a uniform temperature distribution within the combustion chamber by providing additional heat to cold spots [see paragraph 0080 of Gangoli].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762